Citation Nr: 1500413	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected orthopedic disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a June 2012 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus (DM).  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court issued an order granting an October 2012 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the October 2012 JMR and Court Order.  The Board remanded the claim for further development in April, July, and December 2013.  The case has once again been returned to the Board for final adjudication.


FINDING OF FACT

The Veteran's diabetes mellitus is at least as likely as not the result of his service-connected orthopedic disabilities.


CONCLUSION OF LAW

Diabetes mellitus was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The medical evidence reflects that the Veteran has a current diagnosis of DM.  See, e.g. VA examination report, June 2008.  He is also currently service connected for several orthopedic disabilities, including the bilateral knees, low back, bilateral ankles, and bilateral hips.

An August 2013 treatment record and letter from the Veteran's private physician both indicate that the Veteran gained a significant amount of weight as a result of physical limitations from his service-connected orthopedic disabilities.  The physician opined that this weight gain was a "very significant factor" in the Veteran's development of DM.  

The Board notes that April 2013/June 2014 VA examiner concluded that the Veteran's DM was hereditary and not caused by his service-connected orthopedic disabilities and resulting lack of physical activity and weight gain.  However, the examiner failed to address the Veteran's representative's argument that the American Diabetes Association lists being overweight and physical inactivity as risk factors for DM.  See Representative's statement, May 2010.  Further, the June 2014 addendum fails to provide a rationale for discounting the private positive opinion.  Such diminishes the probative value of the opinion.  Moreover, neither the initial nor the addendum opinion addresses the question of secondary aggravation.  

Thus, the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current DM is related to his service-connected orthopedic disabilities.  38 C.F.R. § 3.310 (2014).  Service connection is warranted on a secondary basis.  Any further discussion of negative evidence is irrelevant.  

The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for DM is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


